This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 35,070

 5 JOHN FLORES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Matthew E. Chandler, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Will O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1   {1}   Defendant appeals his conviction for felon in possession of a firearm. We

 2 issued a calendar notice proposing to affirm. Defendant has responded with a

 3 memorandum in opposition. We affirm.

 4   {2}   Defendant continues to challenge the sufficiency of the evidence to support his

 5 conviction for felon in possession of a firearm, contrary to NMSA 1978, Section 30-7-

 6 16(A) (2001). [MIO 2] A sufficiency of the evidence review involves a two-step

 7 process. Initially, the evidence is viewed in the light most favorable to the verdict.

 8 Then the appellate court must make a legal determination of “whether the evidence

 9 viewed in this manner could justify a finding by any rational trier of fact that each

10 element of the crime charged has been established beyond a reasonable doubt.” State

11 v. Apodaca, 1994-NMSC-121, ¶ 6, 118 N.M. 762, 887 P.2d 756 (internal quotation

12 marks and citation omitted).

13   {3}   In order to convict Defendant, the evidence had to show that he was in

14 possession of a firearm and had been convicted of a felony within the last ten years.

15 [RP 165] Here, an officer was investigating a possible stolen vehicle in an alley and

16 noticed Defendant walking nearby in the same alley. [MIO 1] The officer initiated

17 contact, and Defendant informed the officer that he was carrying a firearm. [MIO 1]

18 The firearm was admitted as evidence in the district court. [DS 2] There was also

19 evidence that Defendant had been convicted of a felony within the last ten years. [DS


                                              2
 1 2] Defendant testified that he believed this prior conviction was a misdemeanor and

 2 not a felony, and the jury was given a mistake of fact instruction. [MIO 1-2; RP 168]

 3 The jury was free to reject Defendant’s claim that he believed that his felony

 4 conviction was actually a misdemeanor conviction. See State v. Sutphin, 1988-NMSC-

 5 031, ¶ 21, 107 N.M. 126, 753 P.2d 1314 (noting that the fact-finder is free to reject a

 6 defendant’s version of events).

 7   {4}   In light of the above-noted evidence supporting Defendant’s conviction, we

 8 affirm.

 9   {5}   IT IS SO ORDERED.



10                                         __________________________________
11                                         JONATHAN B. SUTIN, Judge


12 WE CONCUR:


13 _________________________________
14 MICHAEL D. BUSTAMANTE, Judge


15 _________________________________
16 J. MILES HANISEE, Judge




                                              3